Court of Appeals
                        First District of Texas
                                BILL OF COSTS

                                No. 01-14-00680-CV

                                Elizabeth Copeland

                                       v.

                                 Barry Copeland

          NO. 2012-39055 IN THE 311TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE       CHARGES         PAID/DUE         STATUS             PAID BY
     MT FEE           $10.00       03/25/2015         E-PAID             ANT
     MT FEE           $10.00       03/18/2015         E-PAID             ANT
     MT FEE           $10.00       03/13/2015         E-PAID             ANT
     MT FEE           $10.00       03/09/2015        NOT PAID            ANT
     MT FEE           $10.00       02/04/2015          PAID              APE
     MT FEE           $10.00       12/24/2014         E-PAID             ANT
     MT FEE           $10.00       12/24/2014         E-PAID             ANT
     MT FEE           $10.00       12/04/2014         E-PAID             ANT
     MT FEE           $10.00       11/03/2014         E-PAID             ANT
SUPP CLK RECORD     $1,162.00      10/27/2014          PAID              ANT
   RPT RECORD        $170.00       10/06/2014          PAID              ANT
     MT FEE           $10.00       10/06/2014         E-PAID             ANT
      FILING         $175.00       10/01/2014         E-PAID             ANT
STATEWIDE EFILING     $20.00       10/01/2014         E-PAID             ANT
   RPT RECORD        $162.50       09/09/2014          PAID              ANT
   CLK RECORD        $177.00       08/29/2014          PAID              ANT
     MT FEE           $10.00       08/15/2014         E-PAID             ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,976.50.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this July 17, 2015.